Case: 21-30442      Document: 00516400327         Page: 1    Date Filed: 07/20/2022

                                   REVISED


              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 19, 2022
                                   No. 21-30442
                                                                         Lyle W. Cayce
                                                                              Clerk
   Mark Doyle Construction, L.L.C.,

                                            Plaintiff—Appellant/Cross-Appellee,

                                       versus

   First Standard Asurety, L.L.P.; David Harris,

                                       Defendants—Appellees/Cross-Appellants.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CV-674


   Before King, Elrod, and Southwick, Circuit Judges.
   Per Curiam:*
          Appellant fails to present any non-frivolous arguments on appeal.
   Accordingly, the judgment of the district court is AFFIRMED. See 5th
   Cir. R. 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.